DETAILED ACTION
This is an office action on the merits in response to the communication filed on 11/02/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims’ Status
Claims 1-20 are canceled.  Claims 21-40 are pending and are considered in this office action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 24, 37, and 40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Applicant submitted a new set of claims on 11/02/2021 to replace the original set that was filed on 4/20/2020.  However, claim 24 contains subject matter that was not described in the original specification, for example: broadcasting, by the wallet system, a second transaction to the blockchain network to transfer the assets to the smart contract.  It is similar to claim 37 and 40.  Clarification and corrections are required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 21-26, and 34-40 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by James et al. (US10373158B1; hereinafter, “James”).
With respect to claim 21, 36 and 39
James teaches the limitation of:
receiving, by a wallet system, a request to delegate participation power of assets of a user account controlled by a secured offline private key to an administration account (col.78 ln32-ln38, The first smart contract instructions may be saved in the blockchain 1807 and include first delegation instructions and first authorization instructions. The first delegation instructions may delegate one or more first functions associated with the digital asset token to one or more delegated contract addresses associated with the underlying digital asset, the delegated contract addresses,…... )
wherein the secured offline private key is a private key generated and secured by one or more computing systems of an offline storage location (col.115 ln9 – ln13, The second designated private key is stored on a second computer system which is physically separated from the first computer system and is not operatively or physically connected to the distributed public transaction ledger or the Internet (e.g., a cold wallet) and the participation power of the assets comprises staking power as part of a proof of stake (col.56 ln1 – ln5, In embodiments, a digital asset network may employ a proof of stake system. In a proof of stake system, asset ownership may be tied to transaction verification and/or asset creation. Asset ownership can include an amount of assets owned and/or a duration of ownership.); 
generating, by the wallet system, a delegate transaction that identifies the user account as a source of the assets and identifies the administration account as an account that is permitted to use the delegated participation power of the assets (col.7 ln6 – ln14, increasing the total supply of the digital asset tokens, by a digital asset token issuer system, from a first amount of the digital asset tokens to a second amount of the digital asset tokens, including the steps of: (1) generating, by the digital asset token issuer system, a first transaction request including a first message including a first request to increase the total supply of the digital asset tokens to the second amount of digital asset tokens,…; see also 51 ln16 – ln26, FIG. 2 is an exemplary screen shot of an excerpt of a bitcoin transaction log or transaction ledger 115 showing digital asset account identifiers (e.g., addresses) corresponding to origin and destination accounts for each transaction and amount information for each transaction in accordance with exemplary embodiments of the present invention. The exemplary log 115 includes transaction identifiers, date and/or time information, fee information, digital asset account identifiers for the origin accounts, digital asset account identifiers for the destination accounts, and amounts transferred to and from each account);
providing the delegate transaction to the one or more computing systems of the offline storage location (col.7 ln51 – ln53, (10) transferring, from the first portable memory device to the second computer system, the third transaction request; see also col.115 ln9 – ln13. The second designated private key is stored on a second computer system which is physically separated from the first computer system and is not operatively or physically connected to the distributed public transaction ledger or the Internet (e.g., a cold wallet)); 
receiving, by the wallet system, a signed delegate transaction based on the delegate transaction, wherein the signed delegate transaction is generated by the one or more computing systems of the offline storage location signing the delegate transaction using the secured offline private key (col.159 ln49 – ln59, In embodiments, the process may continue with step S3942 where the third digitally signed transaction request may be sent from the portable memory device to the third contract address using the digital asset token issuer system, via the blockchain for the underlying digital asset. In embodiments, the portable memory device may be the second portable memory device. To send the third digitally signed transaction request, in embodiments, the third digitally signed transaction request may be first transferred from the second portable memory device to the digital asset token issuer system.) and 
broadcasting, by the wallet system, the signed delegate transaction to a blockchain network (col.93 ln 60 – col.94 ln3, A transaction may require, as a precondition to execution, a digital asset signature generated using a private key and associated public key for the digital asset account making the transfer. In embodiments, each transaction can be signed by a digital wallet or other storage mechanism of a user sending a transaction by utilizing a private key associated with such a digital wallet. The signature may provide authorization for the transaction to proceed, e.g., authorization to broadcast the transaction to a digital asset network and/or authorization for other users in a digital asset network to accept the transaction.)


With respect to claim 22
James teaches the limitation of claim 21.  James further teaches: the participation power of the assets further comprises a voting weight or governance weight (see col.30 ln33 – ln55.)

With respect to claim 23
James teaches the limitation of claim 21.  James further teaches: delegating the participation power of the assets further comprises: creating, by the wallet system, a smart contract that identifies the administration account as being delegated the participation power of the assets controlled by the secured offline private key (see col.115 ln16 – ln26); and broadcasting, by the wallet system, a transaction to the blockchain network to deploy the smart contract (see col.39 ln1 – ln5.)

With respect to claim 24
James teaches the limitation of claim 23.   James further teaches: broadcasting, by the wallet system, a second transaction to the blockchain network to transfer the assets to the smart contract (see col.21 ln42 – col.22 ln34.)

With respect to claim 25
James teaches the limitation of claim 23.   James further teaches: the smart contract is created by the wallet system using delegation parameters generated by the one or more computing systems of the offline storage location (see col.35 ln47 – col.36 ln19.)

With respect to claim 26 and 38
James teaches the limitation of claim 21 and 36 respectively.   James further teaches: the signed delegate transaction is secured at the offline storage location in association with the user account by the one or more computing systems of the offline storage location, and wherein the secured signed delegate transaction is accessed by the one or more computing systems of the offline storage location when receiving subsequent requests to use the delegated participation power (see col.71 ln38 - ln56.)

With respect to claim 34
James teaches the limitation of claim 21.   James further teaches: generating, by the wallet system, a transfer transaction to transfer the assets to a secondary wallet destination col.7 ln6 – ln14, increasing the total supply of the digital asset tokens, by a digital asset token issuer system, from a first amount of the digital asset tokens to a second amount of the digital asset tokens, including the steps of: (1) generating, by the digital asset token issuer system, a first transaction request including a first message including a first request to increase the total supply of the digital asset tokens to the second amount of digital asset tokens,…; see also 51 ln16 – ln26, FIG. 2 is an exemplary screen shot of an excerpt of a bitcoin transaction log or transaction ledger 115 showing digital asset account identifiers (e.g., addresses) corresponding to origin and destination accounts for each transaction and amount information for each transaction in accordance with exemplary embodiments of the present invention. The exemplary log 115 includes transaction identifiers, date and/or time information, fee information, digital asset account identifiers for the origin accounts, digital asset account identifiers for the destination accounts, and amounts transferred to and from each account);
, wherein the transfer transaction is signed by the one or more computing systems of the offline storage location with the secured offline private key to generate a signed transfer transaction (col.159 ln49 – ln59, In embodiments, the process may continue with step S3942 where the third digitally signed transaction request may be sent from the portable memory device to the third contract address using the digital asset token issuer system, via the blockchain for the underlying digital asset. In embodiments, the portable memory device may be the second portable memory device. To send the third digitally signed transaction request, in embodiments, the third digitally signed transaction request may be first transferred from the second portable memory device to the digital asset token issuer system.); and broadcasting, by the wallet system, the signed transfer transaction to the blockchain network (col.93 ln 60 – col.94 ln3, A transaction may require, as a precondition to execution, a digital asset signature generated using a private key and associated public key for the digital asset account making the transfer. In embodiments, each transaction can be signed by a digital wallet or other storage mechanism of a user sending a transaction by utilizing a private key associated with such a digital wallet. The signature may provide authorization for the transaction to proceed, e.g., authorization to broadcast the transaction to a digital asset network and/or authorization for other users in a digital asset network to accept the transaction.)

With respect to claim 35
James teaches the limitation of claim 21.   James further teaches: revoking, by the wallet system, the delegation of the participation power from the administration account (see col.58 ln45 – ln67).

With respect to claim 37 and 40
James teaches the limitation of claim 36 and 39 respectively.  James  further teaches: delegating the participation power of the assets further comprises: creating, by the wallet system, a smart contract that identifies the administration account as being delegated the participation power of the assets controlled by the secured offline private key  (see col.115 ln16 – ln26);
broadcasting, by the wallet system, a transaction to the blockchain network to deploy the smart contract (see col.39 ln1 – ln5.); and
boadcasting, by the wallet system, a second transaction to the blockchain network to transfer the assets to the smart contract (see col.21 ln42 – col.22 ln34.)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 27 is rejected under 35 U.S.C 103 as being obvious over James et al. (US10373158B1; hereinafter, “James”) in view of Thakore et al. (US20180278427; hereinafter: “Thakore”).
With respect to claim 27
James teaches the limitation of claim 21.   James does not explicitly disclose, but Thakore teaches: the secured offline private key is a re-usable offline private key ([0035], As described further below with respect to FIG. 1, two separate steps may be performed for certificate validation: (1) for genesis transactions, the submitting certificate issuer must be verifiable as owning the referenced DNSSEC domain; and (2) for renewal and revocation transactions, the transaction must also be verifiable as being unspent. In the case of CA certificate renewal, each CA certificate may be reflected as an unspent transaction on the blockchain. An issuer may renew a CA certificate such that it replaces the relevant expiring certificate. Similar to conventional techniques, an issuer utilizing the present systems and methods may reuse the same private key for the new certificate or create a new private/public keypair, depending on the specific use case.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of James with the teaching of Thakore as they relate to processing blockchain transaction.  The claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  James offers the embodiment of modifying a supply of digital asset tokens on an underlying blockchain.  One of ordinary skill in the art at the time the invention was made would have recognized the systems for modifying a supply of digital asset tokens on an underlying blockchain as disclosed by James to the methods of reusing a private key as taught by Thakore for the predicated result of an improved system of reusing the private key in various instances. 

Claim 28 is rejected under 35 U.S.C 103 as being obvious over James et al. (US10373158B1; hereinafter, “James”) in view of Ehrlich-Quinn (US20190236594A1; hereinafter: “Ehrlich-Quinn”).
With respect to claim 28
James teaches the limitation of claim 21.   James does not explicitly disclose, but Ehrlich-Quinn teaches: the signed delegate transaction is generated by the one or more computing systems of the offline storage location signing the delegate transaction using the secured offline private key along with multi-party computation (MPC) (see para [0064].)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of James with the teaching of Ehrlich-Quinn as they relate to processing blockchain transaction.  The claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  James offers the embodiment of modifying a supply of digital asset tokens on an underlying blockchain.  One of ordinary skill in the art at the time the invention was made would have recognized the systems for modifying a supply of digital asset tokens on an underlying blockchain as disclosed by James to the methods of implementing multi-party computation as taught by Ehrlich-Quinn for the predicated result of an improved blockchain management operation. 

Claim 29 is rejected under 35 U.S.C 103 as being obvious over James et al. (US10373158B1; hereinafter, “James”) in view of Basu (US20190123892A1; hereinafter: “Basu2”).
With respect to claim 29
James teaches the limitation of claim 21.   James does not explicitly disclose, but Basu2 teaches: receiving, by a digital wallet of the administration account, an inflation reward based on the participation power delegated to the administration account ([0108], FIG. 14 shows how the reward pool will be reduced over time, as stakeholders regulate the number of tokens given out over a period, and the fees paid when users and applications go beyond the threshold. As the number of applications increase, the reward pool will be used more often for the miners, sharders, blobbers, developers, and publishers. This may increase the inflation rate of the rewards. The stakeholders set the reward size based on the median ask rate of the incentivized entities, and this rate may change daily as the value of the token changes, for the mutual benefit of the network and the miners. The reward pool may last 50 or 100 years or more, depending on how the stakeholders control inflation, which is a function of the number of rewards and the value of the network token. If there is a big demand in the network token (e.g. 2×), then there will be more rewards (2×) given out, but the value of token may have increased in value because of higher demand for the asking price to drop (0.5×). And so, the inflation rate will remain about the same as it started out in the beginning based on market forces. Now, let's consider the fact that the growth in the number of users and applications have reached saturation, but there is higher frequency of usage such that more users and applications are going beyond the threshold limit of using free resources. Then the users and applications contribute to the reward pool indirectly by increasing the fees received by the Vault, which will be eventually used after the reward pool is exhausted.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of James with the teaching of Basu2 as they relate to processing blockchain transaction.  The claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  James offers the embodiment of modifying a supply of digital asset tokens on an underlying blockchain.  One of ordinary skill in the art at the time the invention was made would have recognized the systems for modifying a supply of digital asset tokens on an underlying blockchain as disclosed by James to the methods of earning inflation reward as taught by Basu2 for the predicated result of an improved blockchain management operation. 

Claims 30 and 31 are rejected under 35 U.S.C 103 as being obvious over James et al. (US10373158B1; hereinafter, “James”) in view of Basu et al. (US20200286049A1; hereinafter: “Basu”).
With respect to claim 30
James teaches the limitation of claim 21.   James further teaches: performing, by the wallet system, a blockchain management operation by using an administration private key of the administration account (see col.47 ln12 – ln31.)

James does not explicitly disclose, but Basu teaches: wherein the blockchain management operation includes at least one of: block validation, governance voting, governance proposal creation, governance proposal approval, or activating a smart contract method ([0013], The systems and methods, wherein self-administering the action of governance is further comprising of: receiving a desired change that is configuration, moderation or feature change request; validating the change request; tallying votes for the change request; entering a review period when affirmative votes exceed negative votes; setting the time period to be a set of time cycles for the review period that allows restarting the time period after a vote is received; confirming the configuration or moderation change or approving implementation of feature change on the blockchain; see also [0081].)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of James with the teaching of Basu as they relate to processing blockchain transaction.  The claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  James offers the embodiment of modifying a supply of digital asset tokens on an underlying blockchain.  One of ordinary skill in the art at the time the invention was made would have recognized the systems for modifying a supply of digital asset tokens on an underlying blockchain as disclosed by James to the methods of implementing  voting on a governance proposal as taught by Basu for the predicated result of an improved blockchain management operation. 

With respect to claim 31
The combination of James and Basu teaches the limitation of claim 30.  Basu further teaches: the blockchain management operation comprises voting on a governance proposal ([0013], The systems and methods, wherein self-administering the action of governance is further comprising of: receiving a desired change that is configuration, moderation or feature change request; validating the change request; tallying votes for the change request; entering a review period when affirmative votes exceed negative votes; setting the time period to be a set of time cycles for the review period that allows restarting the time period after a vote is received; confirming the configuration or moderation change or approving implementation of feature change on the blockchain; see also [0081].)

James further teaches: and a voting weight is determined based on the participation power delegated to the administration account (The proof of stake protocol is another optional protocol that may be implemented by blockchains. In this type of protocol, the validator's stake is represented by the amount of digital assets held. Validators accept, reject or otherwise validate a block to be added to the blockchain based on the amount of digital assets held by the Validator on the blockchain. If the Validators are successful in validating and adding the block, such a protocol, in embodiments, will award successful Validators are a fee in proportion to their stake.)

Claim 32 is rejected under 35 U.S.C 103 as being obvious over James et al. (US10373158B1; hereinafter, “James”) in view of Basu et al. (US20200286049A1; hereinafter: “Basu”), and further in view of Basu (US20190123892A1; hereinafter: “Basu2”).
With respect to claim 32
The combination of James and Basu teaches the limitation of claim 30.   The combination does not explicitly disclose, but Basu2 teaches: the blockchain management operation is block validation ([0052], If the set of M miners is kept small, then the clients can conduct a fast and easy validation of the last m blocks produced to determine if a transaction has been processed. SPV (simple payment validation) or light client validation or syncing with one of the miner node is done easily compared to proof-of-work or naïve proof-of-stake, where all the nodes are producing blocks and uncles and there is no way to verify that the node is malicious other than doing proper Merkle validation at the light client or syncing with the node. The way it is done now for Ethereum is to download the block headers and use a distributed hash table for trie nodes to verify a transaction, account balance, validate a block, or monitor an event. In a M×N set, only few miners exist and so by connecting to M miners, one can sync up much faster by just comparing the block hashes of all the miners of the last few blocks.), and a blockchain network selects the administration account for performance of the blockchain management operation based on the participation power delegated to the administration account ([0051], FIG. 4 shows the miner dimension of the blockchain in a typical DPoS (delegated proof-of-stake) configuration, where M miners 410 are delegated by stakeholders through a voting process. As is typical in a DPoS scheme, one miner produces a block while ⅔ miners verify the block. In our innovative scheme, we add an additional group of miners that back up the M set of primary miners and form a M×N set where M 410 are the designated primary miners decided based on a random selection, and N 420 are the secondary miners. The purpose of the backup miners is to prevent withholding and censorship by a primary miner. Additionally, if the primary miner is offline or has an unusually high latency, backup miners would be able to deliver the block to the network. Out of the N blocks generated during the block production slot, if ⅔ have the same block hash then that block is selected to be added to the chain. Typically, the N set would be a small set, otherwise it would become like a proof-of-work concept where all the miners are generating blocks and are not delegated to do so in their designated time slot.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of James/Basu with the teaching of Basu2 as they relate to processing blockchain transaction.  The claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  James offers the embodiment of modifying a supply of digital asset tokens on an underlying blockchain.  One of ordinary skill in the art at the time the invention was made would have recognized the systems for modifying a supply of digital asset tokens on an underlying blockchain as disclosed by James to the methods of block validation by blockchain management operation as taught by Basu2 for the predicated result of an improved blockchain management operation. 

Claim 33 is rejected under 35 U.S.C 103 as being obvious over James et al. (US10373158B1; hereinafter, “James”) in view of Basu et al. (US20200286049A1; hereinafter: “Basu”), and further in view of Calvin (US20200311816A1; hereinafter: “Calvin”).
With respect to claim 33
The combination of James and Basu teaches the limitation of claim 30.   The combination does not explicitly disclose, but Calvin teaches: receiving, by the wallet system and for a digital wallet of the administration account, a reward for performing the blockchain management operation; transferring the reward from the digital wallet of the administration account to a destination of the user account by: determining, by the wallet system, a portion of the reward that is attributed to the user account, based on the delegated participation power, and transferring, by the wallet system, the determined portion of the reward to the destination of the user account ([0234], Voting: In addition to the risk ranking held by operators and service providers, in one embodiment, every member preferably has a voting rank. Voters can increase their proxy voting merit amount through successful project selection. Greater proxy voting merit can optionally increase the proportional share of rewards from successful votes. As described below, in one embodiment, these rewards are preferably supplied by an operator's project voting collateral posted divided by total successful votes multiplied by a merit factor of the user's risk ranking. In this embodiment, each voter preferably achieves a proportion of the weighted average of the total votes based on quantity of currency owned (up to a maximum threshold) and the performance of projects they have historically supported.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of James/Basu with the teaching of Cavin as they relate to processing blockchain transaction.  The claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  James offers the embodiment of modifying a supply of digital asset tokens on an underlying blockchain.  One of ordinary skill in the art at the time the invention was made would have recognized the systems for modifying a supply of digital asset tokens on an underlying blockchain as disclosed by James to the methods of determining a portion of the reward as taught by Calvin for the predicated result of an improved blockchain management operation. 


Conclusion
THIS ACTION IS MADE Non-FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YIN Y CHOI whose telephone number is (571)272-1094 or yin.choi@uspto.gov.  The examiner can normally be reached on M-F 7:30 - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on 571-270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YIN Y CHOI/           Examiner, Art Unit 3685
4/22/2022